Citation Nr: 9924105	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to the veteran's service-connected left foot 
disorder.

2.  Entitlement to an increased evaluation for the residuals 
of left foot surgery, currently evaluated as 30 percent 
disabling.

3.  Evaluation of avulsion injury of the right ring finger, 
currently evaluated as 10 percent disabling.

4.  Evaluation for postoperative residuals of the left little 
finger, currently evaluated as noncompensable.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
shoulder disorder as secondary to the veteran's service-
connected left foot disorder.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
knee disorder as secondary to the veteran's service-connected 
left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to April 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  In the December 1993 rating decision, the RO granted 
the veteran's claims for service connection for residual 
injuries of a fracture of the left small finger and an 
avulsion injury of the right ring finger, assigning 
noncompensable evaluations and denied the veteran's claim for 
an increased evaluation for the residuals of left foot 
surgery, evaluated as 30 percent disabling.  In the April 
1994 rating decision, the RO denied service connection for a 
low back disorder, a right knee disorder, and a right 
shoulder disorder as secondary to his service connected 
residuals of left foot surgery.  In the November 1998 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the veteran's claims for a 
right shoulder and a right knee disorder as secondary to the 
veteran's left foot disorder. 

The veteran and his representative appeared before a hearing 
officer at the RO in April 1994.  In an August 1994 rating 
decision, the RO increased the veteran's evaluation for an 
avulsion injury of his right ring finger to 10 percent 
disabling. 
The veteran and his representative appeared before a Member 
of the Board at a videoconference hearing in February 1999.  
Subsequent to this hearing, the veteran submitted additional 
evidence for consideration along with a waiver of RO 
consideration of such evidence.

The veteran and his representative appeared again before a 
hearing officer at the RO in September 1997.  At this 
hearing, the veteran raised the issue of service connection 
for a cervical spine injury.  The veteran, in a December 1998 
statement, also raised the issue of service connection for a 
neck injury.  The RO, in a December 1998 letter, referred to 
this issue; however, as a rating decision addressing this 
issue is not of record, it does not appear that this issue 
has been considered by the RO.  Evidence of record also 
indicated that the veteran may have raised the issue of 
service connection for his right hand.  Additionally, in his 
February 1999 hearing, the veteran appeared to raise the 
issues of service connection for the left wrist and service 
connection for left hand.  It was noted that the veteran had 
not submitted claims as to these issues at the present time.  
The RO has not addressed such issues.  Absent a rating 
decision, notice of disagreement, statement of the case and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board member cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of left foot surgery.

2.  A low back disability has been etiologically related to 
his service-connected residuals of left foot surgery.

3.  The veteran's residuals of left foot surgery have been 
shown to be manifested by
objective evidence of tenderness to palpation of his great 
toe and 2nd toe and tenderness to palpation of the heel and 
metatarsal resection of the left foot with Silastic implant 
removal of the 4th metatarsophalangeal joint.

4.  The veteran's residuals of left foot surgery have been 
shown to be manifested by evidence of distal neurological 
impairment of one-third of the foot, likely secondary to his 
several surgeries involving a cutaneous nerve dissection 
secondary to surgery in his left foot.

5.  The veteran's residuals of left foot have not been shown 
to result in actual loss of use of the foot.

6.  The veteran's residuals of right ring finger avulsion 
have been shown to be manifested by subjective complaints of 
pain and swelling, objective evidence of slight limitation of 
motion with some functional disability.

7.   The veteran's residuals of the left little finger have 
been shown to be manifested by a fused distal interphalangeal 
joint with some local swelling and tenderness on palpation of 
the distal interphalangeal joint with normal proximal 
interphalangeal and metacarpophalangeal joints.

8.  The RO denied service connection for a right shoulder 
disorder to include right shoulder strain with impingement as 
secondary to a service-connected disability in July 1997.  
The veteran did not appeal that decision.

9.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a right shoulder disorder to 
include right shoulder strain with impingement.

10.  The RO denied service connection for a right knee 
disorder to include degenerative changes of the right knee as 
secondary to a service-connected disability in July 1997.  
The veteran did not appeal that decision.

12.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection a right knee disorder to include 
degenerative changes of the right knee.

CONCLUSIONS OF LAW

1.  A low back disability is proximately due to the veteran's 
service-connected left foot disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).

2.  The criteria for an increased evaluation for residuals of 
left foot surgery have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.56, 
4.59, 4.71a, 4.73 and Diagnostic Codes 5283, 5284 (1998).

3.  Distal neurological impairment of one-third of the foot, 
likely secondary to his several surgeries involving a 
cutaneous nerve dissection of the left foot are 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, and Diagnostic Code 8522 (1998).

4.  Residuals of an avulsion injury of the right ring finger 
are no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5155, 5227 
(1998).  

5.  Residuals of the left fifth finger fracture are 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5010-5156, 5227 (1998).  

6.  The July 1997 rating decision denying service connection 
for a right shoulder disorder as secondary to the veteran's 
service-connected left foot disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

7.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right shoulder disorder as secondary 
to the veteran's service-connected left foot disorder is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

8.  The July 1997 rating decision denying service connection 
for a right knee disorder as secondary to the veteran's 
service-connected left foot disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

9.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder as secondary to 
the veteran's service-connected left foot disorder is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well grounded claim for service 
connection generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1998).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for residuals of left foot surgery. 

The veteran's service medical records make no reference to a 
back disorder.  VA and private medical records from April 
1987 to June 1991 show no complaints, findings, or treatment 
of a back disability.  These records pertain to the veteran's 
complaints, treatment, and surgery for his left foot 
disorder.

An August 1991 private hospital emergency report indicates 
that the veteran complained of low back pain which he thought 
was due to a kidney infection.  There was no tenderness with 
flexion and extension, and rotation was normal.  Urine 
analysis showed no signs of an infection.  The diagnosis was 
musculoskeletal back pain.  An August 1991 private medical 
record reveals that the veteran was seen complaining of low 
back pain after falling while doing exercises for his left 
foot disorder.  The veteran reported that he went to the 
hospital for treatment.  On evaluation, straight leg raising 
was 80 degrees, but the veteran complained of pain on the 
right.  The examiner noted that there was considerable 
guarding on attempted motion.  The impression was lumbar 
strain secondary to a fall while doing left ankle/foot 
exercises.  A September 1992 VA outpatient treatment record 
shows that the veteran was seen complaining of low back pain.  
Paraspinal muscle spasms were noted on the left and straight 
leg raising was positive.  The diagnosis was lumbosacral 
strain.  VA medical records, including an ortho examination, 
and private medical records, including hospitalization 
reports, from November 1992 to early December 1993 do not 
show complaints, findings or treatment for a low back 
disorder.  

A December 1993 private medical record shows that the veteran 
reported that he slipped at work the previous day and 
complained of pain in his left foot, back, right hand and 
right knee.  It was noted that the veteran has had 
approximately 6 procedures on the left foot and continued to 
experience left foot pain.  On evaluation, there were no 
spasms or limited motion of the thoracolumbar spine.  
Straight leg raises were negative.

At a January 1994 VA examination, the veteran reported that 
he had surgery on his left foot in August 1993, was still 
experiencing pain and swelling, and walking with Canadian-
type crutches.  The veteran also stated that he fell in 
December 1993 and injured his back.  On evaluation, the left 
foot was swollen and painful.  As the back, the veteran was 
unable to do any maneuvers such as range of motion and 
straight leg raising.  The diagnoses included residual injury 
to the left foot, status post operation, and residual injury 
to the lumbosacral spine secondary to diagnosis.  

In a private January 1994 physical therapy evaluation, the 
veteran reported that he fell down a flight of stairs and 
injured his low back.  The diagnoses were discogenic low back 
pain and lumbar strain.  A February 1994 private clinic 
record reveals that the veteran stated that his back pain was 
unchanged.  On evaluation, he had mild tenderness over the L5 
spinous process with no paravertebral muscle spasm and full 
range of motion of the lumbar spine.  The impression was 
mechanical low back pain.

At his April 1994 hearing, the veteran testified that he 
injured his back when his left foot and crutch slipped 
causing him to fall down a flight of stairs.  The veteran 
stated that he was using his crutches to walk down the stairs 
because of his left foot disability.  According to the 
veteran, he has received 2 1/2 months of physical therapy, but 
that he still experienced back pain.

At a November 1996 VA examination, it was noted that back 
pain does have symptoms of radiculopathy.  X-rays of the 
lumbar spine revealed mild anterior superior endplate 
spurring of L1 and L5 and moderate narrowing of L4-5 and L5-
S1 intervertebral disc spaces.

At a March 1997 VA examination, the veteran again reported 
injuring his back after falling down stairs due to his 
service-connected left foot disability.  One evaluation, 
forward flexion was 20 degrees, backward extension to 15 
degrees and lateral flexion on each side to 15 degrees, all 
with pain.  There was no evidence of any deformity.  The 
assessment was back pain.  VA and private medical records 
from July to September 1997 show that the veteran continued 
to complain of low back pain.

Private medical records indicate that the veteran was seen 
complaining of low back pain after falling down stairs in 
September 1998.  The assessment was lumbar strain.  An 
October 1998 VA medical record shows that the veteran was 
seen complaining of low back pain.  X-ray studies revealed 
degenerative disc disease at L5-S1.  The assessment was 
degenerative disc disease of L5-S1 with multiple complaints, 
probable concomitant low back strain. 

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
finds that the evidence supports the veteran's claim that his 
low back disorder is secondary to his service-connected left 
foot disability.  Private medical evidence shows that at the 
time of the veteran's December 1993 accident, he was still 
experiencing pain and swelling in the left foot following his 
August 1993 surgery and was using crutches to ambulate.  A 
December 1993 private medical report diagnosed lumbar strain.  
The examiner at the January 1994 VA examination for 
compensation purposes concluded that the veteran's residual 
injury to the lumbosacral spine secondary to the residual 
injury to the left foot, status post operation.  Prior to the 
December 1993 accident, there were only two occasions in 
which the veteran had been seen complaining of low back pain.  
Moreover, an August 1991 private medical record indicates 
that the veteran's lumbar strain was secondary to fall due to 
his service-connected left foot disability. Although recent 
examinations have not indicated a relationship between the 
veteran's low back disorder and his left foot disability, the 
silence of the recent report does not refute the specific 
1994 diagnosis.  Thus, the Board concludes that service 
connection is warranted for a low back disorder.


II.  Increased disability evaluations

Initially, the Board finds that the veteran's claim for 
increased evaluations for a left foot disability, right ring 
finger disability, and left little finger disability are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  With respect to the veteran's claim for an increased 
evaluation of a left foot disability, a claim that a 
disability has become more severe where the disability was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher evaluation is justified 
due to an increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As to 
the veteran's claims for higher evaluations for a right ring 
finger disability and a left little finger disability, where 
the veteran is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The veteran has not alleged 
that any records of probative value that may be obtained, and 
which have not already been requested by the VA or associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issues relating to the right and left finger 
disabilities, the Board has continued these issues as 
entitlement to increased evaluations.  The veteran is not 
prejudiced by the naming of these issues.  The Board has not 
dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issues have been phrased.  It also 
appears that the Court has not provided a substitute name for 
this type of issue.  In reaching the determinations, the 
Board has considered whether staged ratings should be 
assigned.  We conclude that the condition addressed has not 
significantly changed and uniform ratings are appropriate in 
this case.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).  In addition, periarticular pathology productive 
of painful motion is entitled to a compensable evaluation.  
38 C.F.R. § 4.59 (1998). 

A.  Left foot disorder

Service medical records reveal that the veteran was seen on 
several occasions complaining of pain in the plantar surface 
of the left foot below the 4th digit and underwent an 
attempted excision of a foreign body from the left foot 
through plantar excision.  No foreign body was found and x-
ray evidence was negative.  An April 1987 VA medical records 
indicate that the veteran was seen complaining of pain in the 
left foot with history of prior surgery.  According to the 
September 1987 rating decision, an August 1987 VA examination 
revealed a tender area underlying the fourth metatarsal head 
and there was loss of transverse arch with a convexity of the 
arches with the second, third, and fourth metatarsal heads.  
The diagnosis was painful plantar callus on the fourth 
metatarsal head of the left foot with loss of the transverse 
arch.  

The RO, in the September 1987 rating decision, granted 
service connection for a painful plantar callous of the left 
foot under Diagnostic Codes 5299-5276 and assigned a 10 
percent disability rating.  The evidence of record shows that 
the veteran has undergone several operative procedures of his 
left foot.  In November 1988, the RO granted a temporary 
total rating under Paragraph 30 for the plantar callus of the 
left foot from August 24, 1988 to September 30, 1988 
following a partial ostectomy of the fourth metatarsal of the 
left foot.  A February 1990 private operative report 
indicates that the veteran underwent a resection of a 
degenerated fourth metatarsal head of the left foot with an 
implant and an excision of porokeratosis of the subfourth 
metatarsal of the left foot.  In April 1990, the RO again 
granted a temporary total evaluation under Paragraph 30 for 
the veteran's left foot disability effective from February 
21, 1990 to May 31, 1990.  The RO recharacterized the 
veteran's service-connected disability as resection of 
degenerated fourth metatarsal head with excision of 
porokeratosis of the left foot and assigned a 20 percent 
evaluation under Diagnostic Codes 5299-5283. 

VA medical records from April 1990 to August 1990 show that 
the veteran complained of pain in the medial dorsal area of 
the foot and was ambulating with a cane.  At an October 1990 
VA examination, the veteran complained of swelling and pain 
in the left foot, and reported that he cannot stand on it for 
long and cannot wear a regular shoe.  On evaluation, there 
was swelling and tenderness to palpation of the left foot 
with slight muscle spasm.  He was not able to rise on his 
toes and could not walk on the outside or inside edges of his 
left foot.  Range of motion of the left ankle was slightly 
decreased, plantar flexion was 0-40 degrees, and dorsiflexion 
was 0-17 degrees.  The diagnosis was status postoperative 
fourth metatarsal head of the left foot.  The RO, in a 
November 1990 rating decision, extended Paragraph 30 benefits 
for the veteran's left foot disability to December 31, 1990, 
and thereafter increased the veteran's evaluation for the 
left foot disability to 30 percent.

In June 1991, the veteran underwent an exploration of the 
dorsum of the left foot and biopsy; however, no specific 
pathology was found.  The veteran continued to complain of 
pain following the surgery and to rely on crutches for 
ambulation.  The RO, in a November 1991 rating decision, 
granted a temporary total evaluation under paragraph 30 for 
the veteran's left foot disability effective from June 17, 
1991 until October 31, 1991.

In March 1992 private medical report, the veteran complained 
of painful left forefoot and stated he could not bear weight 
on the left foot.  The examiner opined that the veteran had 
an unbalanced foot problem and that orthosis was indicated.  
An August 1993 private operative report shows that the 
veteran had complained of pain in the fourth metatarsal joint 
as well as in the second toe of the left foot.  It was noted 
that there was a left second toe deformity with tenderness to 
palpation second web space of the left foot.  The veteran 
underwent left second toe reconstruction, exploration of 
Morton's neuroma of left second web space, and removal of 
Silastic implant of the left fourth toe.  The diagnoses were 
left second toe instability and failure of the left fourth 
toe implant.

In December 1993, the RO again granted a temporary total 
evaluation for the veteran's left foot disability due to 
surgery effective from August 11, 1993 to October 31, 1993 
and denied an increased evaluation for the veteran's left 
foot disability, currently evaluated as 30 percent disabling.

As set forth in the Schedule for Rating Disabilities, 
moderate malunion of or non-union of tarsal or metatarsal 
bones warrants a 10 percent evaluation.  A 20 percent 
evaluation warrants moderately severe malunion of or non-
union of tarsal or metatarsal bones.  A 30 percent evaluation 
requires a severe malunion of or non-union of tarsal or 
metatarsal bones.  A 40 percent evaluation requires actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.  Moderate residuals of foot injuries warrant a 10 
percent evaluation.  A 20 percent evaluation requires 
moderately severe residuals.  A 30 percent evaluation 
requires severe residuals.  A 40 percent evaluation requires 
actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).  
  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis; for example: 

(a)	Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute 
loss of use of the hand or foot involved. 

(b)	Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes 
including trophic and circulatory disturbances and 
other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of 
use of the foot.   

38 C.F.R. § 3.350(a)(2) (1998).  

A December 7, 1993 private clinical record notes that the 
veteran's left foot surgery in August 1993 was unsuccessful.  
A December 20, 1993 private medical report indicates that the 
veteran was seen with complaints of discomfort in several 
areas including his left foot after slipping and falling down 
a flight of stairs.  The veteran reported that he suffered 
from chronic left foot pain and has undergone several 
surgical procedures without relief.  On evaluation, a well-
healed surgical incision over the dorsum of his left foot was 
noted. 

A January 1994 VA medical record reveals that the veteran was 
seen complaining of left foot pain in the dorsum and middle 
of the foot.  It was noted that the veteran
did not have a fourth metatarsal head on the left foot and 
that he had undergone a removal of such in August 1993.  The 
impression was left foot pain.

At a January 1994 VA examination, the veteran complained of 
continued pain and swelling in his left foot after multiple 
surgical procedures, inability to wear a regular show on the 
left foot, and reliance on Canadian-type crutches to walk.  
The veteran reported that he fell in December 1993.  On 
evaluation of the left foot, several well-healed scars on the 
left foot were noted.  The veteran was not able to do any 
maneuvers, including range of motion exercises, because of 
the swelling and pain in the left foot.  X-rays of the left 
foot revealed post surgical changes with 
interval removal of the prosthetic device in the fourth 
metatarsal head and bony erosions in the left second 
metatarsal head, non-specific in nature.  The diagnosis was 
residual injury to the left foot, status post operation.

At his April 1994 hearing, the veteran testified that used a 
crutch to walk as it alleviated the pain in the left foot and 
helped him to walk better.  According to the veteran, his 
left foot disability had increased because he experienced 
more pain and swelling, more limitation of motion, and less 
mobility.  The veteran also testified that although his 
doctor had put him on light duty at work, i.e. sitting at a 
desk, he has continued to perform duties he did when he was 
first hired, including walking 
distances with the aid of the crutches and giving tours.  At 
the hearing, the veteran and his representative contended 
that the veteran's left foot disability warranted extra 
schedular consideration under  § 3.321 due to the number of 
operations, continued pain and swelling of the left foot and 
the loss of time from work.

A December 1996 VA examination reveals several well-healed 
scars on the left foot.  On evaluation, the longitudinal 
arches appeared good and the left forefoot was pliable.  The 
fascia of the left foot was nontender to pressure and the 
veteran could rock nicely on his forefeet and heels.  The 
diagnoses included metatarsal resection of the left foot with 
Silastic implant removal of the fourth metatarsophalangeal 
joint.  At a March 1997 VA examination, the veteran 
complained of multiple joint pain, including the left foot, 
subsequent to a fall in December 1993 which he maintained 
occurred as a result of his left foot disability.  The 
veteran complained of chronic pain in the left foot with 
numbness distally and pain radiating up the foot to the 
ankle. On evaluation of the left foot, there was no gross 
deformity noted.  Several well-healed surgical scars were 
noted and there was no erythema or warmth.  Tenderness to 
palpation of his great toe and second toe was present as was 
tenderness to palpation of the heel.  There was reduced pain 
sensation in the distal one-third of the foot with reduced 
temperature sensation and proprioception.  The assessment 
included post surgical changes of the left foot with evidence 
of distal neurological impairment of one-third of the foot, 
likely secondary to his several surgeries involving a 
cutaneous nerve dissection secondary to surgery.

At a January 1999 disability evaluation, the veteran 
complained of difficulty standing or walking on the left 
foot.  On evaluation, his gait was within normal limits.  The 
examiner also noted that the veteran's sensory system was 
intact in the lower extremities both distally and proximally.  
A January 1999 x-ray evaluation revealed previous resection 
at the head of the fourth metatarsal and osteoarthritis in 
the first metatarsophalangeal joint.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran has presented no reasonable evidence or 
argument for granting an increased evaluation to 40 percent 
under Diagnostic Code 5283.  In fact, at his April 1994 
hearing, the veteran testified that he does not have loss of 
use of the left foot as required by the 40 percent 
evaluation.  The clinical documentation of record does not 
establish actual loss of use of the left foot.  As the 
evidence does not show a loss of use of the foot, a higher 
rating is not warranted.   Alternatively, the veteran and his 
representative argued that the veteran is entitled to 
extraschedular evaluation for his left foot disability, given 
the various hospitalizations, loss of work, and pain and 
discomfort. 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

The Board notes that the RO determined that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board agrees with the RO's determination.  On 
review, the Board notes that while the record shows that 
there were multiple surgeries for his left foot disability 
from 1988 to 1991, the veteran's last surgery and 
convalescence for his left foot disability was in August 1993 
and the veteran filed his claim for an increased evaluation 
at that time.  Moreover, although the veteran has contended 
that his left foot disability has resulted in marked 
interference with his employment, the evidence of record is 
in conflict with this contention.  Specifically, in April 
1994 and September 1997 hearings, the veteran testified that 
he was employed as a Park Ranger with the Federal Government.  
However, subsequent information of record indicated that the 
veteran had requested disability retirement.  Nevertheless, a 
September 1998 private medical record indicates that the 
veteran was employed by Federal Express.  The veteran has not 
submitted any evidence of record to support his contention 
that his left foot disability resulted in marked interference 
with his employment.  Therefore, having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).  
We also note that when evaluated in January 1999, the 
examiner noted a gait that was within normal limits and that 
there was "no obvious evidence of disability."  On a 
factual basis, the disorder does not result in marked 
interference with employment.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In the instant case, the Board observes that a VA examiner 
has determined that there is evidence of distal neurological 
impairment of one-third of the foot, likely secondary to his 
several surgeries involving a cutaneous nerve dissection 
secondary to surgery in his left foot.  A neurological 
impairment is not part of the symptomatology set forth under 
Diagnostic Code 5283.

The Board finds that the veteran is entitled to a separate 
rating under Diagnostic Codes 8522 for moderate incomplete 
paralysis of the musculocutaneous nerve of the left foot.  In 
considering whether an evaluation is warranted under 
Diagnostic Codes 8522, the Board notes that at the most 
recent examination, the examiner noted that there was reduced 
pain sensation in the distal one-third of the foot with 
reduced temperature sensation and proprioception.  The 
assessment included post surgical changes of the left foot 
with evidence of distal neurological impairment of one-third 
of the foot, likely secondary to his several surgeries 
involving a cutaneous nerve dissection secondary to surgery.  
As noted above, under Layno, the veteran is clearly competent 
to testify on matters on which he has personal knowledge, 
which include those that come to him through his senses, such 
as numbness.  The evidence supports a finding that the 
veteran's nerve disability of the left foot meets the 
criteria established for the assignment of a separate 10 
percent rating under Code 8522.  A higher evaluation is not 
warranted as the veteran's symptoms have not been described 
as either severe or complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (1998).
 
B.  Right ring finger disability

Favorable or unfavorable ankylosis of the ring (fourth) 
finger of either hand warrants a noncompensable disability 
evaluation.  Ankylosis is considered to be extremely 
unfavorable when all of the joints of the finger are in 
extension or extreme flexion or when there is rotation and 
angulation of the bones.  38 C.F.R. Part 4, including § 4.71a 
and Diagnostic Code 5227 (1998).   Extremely unfavorable 
ankylosis will be evaluated as amputation under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5155 (1998).  
A 10 percent disability evaluation is warranted for 
amputation of the ring (fourth) finger of either hand if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto without metacarpal resection.  38 C.F.R. 
Part 4, Diagnostic Code 5155 (1998). 

An August 1993 private medical record indicates that the 
veteran had been treated at the VA for a neuroma of the 
second web space and fell as a result of his cast for his 
service-connected left foot disability and suffered bilateral 
hand injuries including a metacarpal phalangeal avulsion of 
the right ring finger with a possible metacarpal Grade I 
instability to the ring finger of the right hand.  A splint 
was placed on his right ring finger.  A September 1993 
private x-ray report revealed no acute fracture or 
dislocation of the right hand with well-maintained joint 
spaces.  The RO, in a December 1993 rating decision, granted 
service connection for an avulsion of the right ring finger 
with instability of the right ring finger secondary to the 
veteran's service-connected left foot disability and assigned 
a noncompensable evaluation.

A December 1993 private medical record reveals that the 
veteran fell at work and injured his right hand.  At his 
January 1994 VA examination, the veteran reported that he 
injured his right hand when he fell in December 1993 and had 
been told that he damaged some tendons in the right hand.  On 
evaluation, the right hand was slightly tender and swollen 
and he could open and close his fingers; however, he could 
not flex his finger to the palmar surface of the hand by 
about 1 inch.  The diagnoses included residual injury to the 
right hand secondary to the injury to the left foot, status 
post operation.

At his April 1994 hearing, the veteran testified that he 
suffered two falls, one in August 1993 when he injured his 
right ring finger and another in December 1993 when he 
reinjured his right hand.  The veteran testified that the 
right ring finger was painful, occasionally swells, and that 
movement was quite painful.  An August 1994 Hearing Officer's 
decision granted an increased evaluation for the veteran's 
right ring finger injury to 10 percent on the basis of pain 
and objective evidence of functional disability at the 
proximal interphalangeal joint, as well as the Court's 
holding in Hill v. Principi, 3 Vet. App. 540 (1992).  

Private medical records, received in November 1994, show 
treatment of the veteran's right finger disability.  A 
September 1993 medical notation indicates that on evaluation, 
there was no evidence of metacarpophalangeal tenderness or 
instability on the right hand, although there was swelling on 
the dorsum.  It was noted that this was probably tendonitis.  
The diagnosis was possible extensor digitorum communis 
tendonitis of the dorsum of the right hand.  In a December 
1993 letter, the veteran's private physician noted that the 
veteran had a secondary blow to the dorsum of the right hand 
which showed a Secretin's type swelling and pain problems.

In a December 1996 VA examination, the veteran reported 
injuring the right ring finger after a fall and experiencing 
stiffness in that area.  On evaluation, grip strength was 
excellent and opposition of thumb to digit tips was normally 
performed and held.  The diagnoses included post-military 
service injuries of the hands.

At a March 1997 VA examination, the veteran reported injuring 
his right ring finger when he fell in December 1993 and 
experienced pain and swelling in this finger since that time.  
On evaluation, there was no swelling, erythema or warmth in 
the metacarpal joint of the right ring finger; however, pain 
and tenderness was present.  Range of motion of the right 
ring finger revealed extension to 0 degrees and flexion to 90 
degrees with pain on full flexion and extension.  

At a January 1999 disability evaluation, the veteran reported 
that he injured his right hand at the time of his December 
1993 fall and he now experienced stiffness and has difficulty 
gripping and extending the hand.  The examiner noted that 
there was good range of motion of the hand with no swelling 
or edema.  There was no decrease in coordination.  The 
examiner commented that he could see no deficit from his hand 
in his ability to be employed.  A January 1999 x-ray 
evaluation revealed a normal right hand.

At his February 1999 hearing, the veteran testified that he 
experiences pain in his right hand and the veteran 
demonstrated that he could make a complete fist with his 
right hand.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran has contended that he is entitled to a higher 
evaluation and his opinion must be considered.  However, the 
veteran's service-connected avulsion injuries have been shown 
to be manifested by subjective complaints of swelling and 
pain with objective evidence of slight limitation of motion.  
Recent examinations revealed good range of motion with pain 
only on full extension and flexion and excellent grip 
strength.  Moreover, at his February 1999 hearing, the 
veteran demonstrated that he could make a fist with his right 
hand.  The Board concludes that the specific findings and 
opinion of a competent medical professional are more 
probative of the degree of impairment than the veteran's lay 
opinion.  In fact, when evaluated in January 1999, the 
examiner noted that there was no incoordination and no 
deficit.  

The Board observes that during the course of the appeal the 
veteran's disability evaluation was increased to 10 percent 
from the date of the claim on the basis that the complaints 
of pain and objective evidence of functional disability at 
the proximal interphalangeal joint under 38 C.F.R. §§ 4.40 
and 4.45, as well as the Court's holding in Hill, 3 Vet. App. 
540.  Additionally, the Board notes that evidence during the 
course of the appeal did indicate that the veteran was unable 
to flex his right ring finger to the palmar surface of the 
hand by about 1 inch.  Moreover, the Board observes that the 
initial injury to the right ring finger involved the 
metacarpophalangeal joint.  Thus, as noted by the Hearing 
Officer in August 1994, the evidence of record indicated that 
the evaluation for the veteran's right ring finger more 
closely approximates a 10 percent evaluation under Diagnostic 
Code 5155.  However, as the veteran has not had any surgery 
performed on the right ring finger, there has been no 
metacarpal resection, which is required for a 20 percent 
evaluation.  The Board must note that if rated as limitation 
of motion, favorable ankylosis or unfavorable ankylosis, the 
diagnostic codes demand a 0 percent (noncompensable) 
evaluation.  Thus, the DeLuca analysis serves no useful 
purpose.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

C.  Left little finger disability

Favorable or unfavorable ankylosis of the little (fifth) 
finger of either hand warrants a noncompensable disability 
evaluation.  Ankylosis is considered to be extremely 
unfavorable when all of the joints of the finger are in 
extension or extreme flexion or when there is rotation and 
angulation of the bones.  38 C.F.R. Part 4, including § 4.71a 
and Diagnostic Code 5227 (1998).   Extremely unfavorable 
ankylosis will be evaluated as amputation under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5156 (1998).  
A 10 percent disability evaluation is warranted for 
amputation of the little (fifth) finger of either hand if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto without metacarpal resection.  38 C.F.R. 
Part 4, Diagnostic Code 5156 (1998). 

A September 1993 private x-ray report revealed an intra-
articular fracture of the distal phalanx of the left small 
finger with no evidence of union and narrowing joint space of 
the distal interphalangeal joint consistent with post-
traumatic arthritis.  The RO, in a December 1993 rating 
decision, granted service connection for a mallet injury with 
fracture of the left small finger secondary to the veteran's 
service-connected left foot disability and assigned a 
noncompensable evaluation.

At his January 1994 VA examination, the veteran reported that 
he fractured the little finger of his left hand when he fell 
in December 1993.  On evaluation, the examiner noted a 
fracture of the distal digit of the little finger and was 
wearing a splint.  The diagnoses included residual injury to 
the little finger of the left hand secondary to the injury to 
the left foot, status post operation.

A January 1994 VA medical report shows that the veteran was 
seen complaining of pain in mallet area of his left little 
finger.  A February 1994 VA medical report indicates that 
there was deformity of the left little finger mallet and 
fusion was needed.  In a March 1994 private medical record, 
it was noted that the veteran's small finger mallet was in a 
fairly fixed position with very limited range of motion.  X-
rays of the left finger revealed that his mallet finger 
demonstrated a well-healed avulsion fragment from the dorsal 
aspect of the base of the distal phalanx, well healed in the 
flexed position.  It was noted that his accounted for the 
fixed flexion of the distal interphalangeal joint.  An April 
1994 private operative report reveals that the veteran was 
seen with a painful distal interphalangeal joint and severe 
extensor lag following a mallet type injury to the left 
little finger.  The veteran underwent a distal 
interphalangeal joint arthrodesis of the left little finger.  
The postoperative diagnosis was painful distal 
interphalangeal joint.

At his April 1994 hearing, the veteran testified that he 
suffered two falls, one in August 1993 when he injured his 
left little finger and another in December 1993.  The veteran 
stated that the left little finger was partially fused in a 
recent surgery and was still swollen and that he currently 
had an infection in the left little finger.

Private medical records, received in November 1994, show 
treatment of the veteran's left finger disability from August 
1993 to March 1994.  A September 1993 medical notation 
indicates that the left little finger was in a nonfunctional 
position and that the mallet fracture had not yet healed.  
There was also distal interphalangeal lag of 15 degrees.  A 
December 1993 medical report revealed that the function of 
the veteran's left fifth finger was limited by significant 
extensor lag at the left distal interphalangeal joint of at 
least 30 degrees and complaints of worsening pain. 

In a December 1996 VA examination, the veteran reported 
injuring left little finger after a fall and experiencing 
stiffness in that area.  On evaluation, there was slight 
swelling in the left little finger at the distal 
interphalangeal joints, none at the proximal interphalangeal 
joint.  Grip strength was excellent and opposition of thumb 
to digit tips was normally performed and held.  X-ray 
evaluation of the left hand show a minor degenerative change 
at the proximal interphalangeal joint.  The diagnoses 
included post-military service injury of the left hand with 
finding of mild arthritis of the proximal interphalangeal 
joint.

At a March 1997 VA examination, the veteran reported that he 
experienced pain and swelling in this finger since that time.  
On evaluation, the veteran had a fused distal interphalangeal 
joint with some local swelling.  There was tenderness on 
palpation of the distal interphalangeal joint.  The 
assessment was surgical changes of the left little finger.

At a January 1999 disability evaluation, the veteran reported 
that his left fifth finger was broken at the time of his 
December 1993 fall and he was not able to bend that joint.  
On evaluation, a decreased range of motion of the left fifth 
digit was noted.  The assessment was obvious decreased range 
of motion of the left fifth finger.  A January 1999 x-ray 
evaluation revealed fusion of the distal interphalangeal 
joint with normal proximal interphalangeal and 
metacarpophalangeal joints. 

At his February 1999 hearing, the veteran testified that he 
experiences pain radiating from his left little finger 
throughout the left hand and up to the elbow and that such 
pain is exacerbated by his gripping and holding things.  The 
veteran demonstrated that he could not make a complete fist 
as his left pinkie finger stuck out.

The veteran's service-connected fracture of the distal 
interphalangeal joint of the left little finger has been 
shown to be manifested by subjective complaints of swelling 
and pain with objective evidence of a fused distal 
interphalangeal joint with some local swelling. 

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine. The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.

38 C.F.R. § 4.59.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Section 4.59 is not limited to major 
joints or require a compensable degree of limitation of 
motion.  Whereas the specific rating criteria addresses 
limitation of motion and ankylosis, section 4.59 references 
the presence of painful, unstable or malaligned joints.  
Section 4.59 encompasses manifestations beyond that 
contemplated by limitation of motion and ankylosis.  The 
Board has been presented with a post-traumatic injury of the 
left little finger.  There has been competent evidence of 
pain, post-traumatic arthritis, limited motion and deformity.  
Section 4.59 requires the assignment of at least the minimum 
compensable rating for the joint.  Therefore, a 10 percent 
evaluation is granted under the provisions of 38 C.F.R. 
§ 4.59 and Diagnostic code 5010.

An evaluation in excess of 10 percent is not warranted.  The 
10 evaluation exceeds the criteria assignable for limitation 
of motion, ankylosis and unfavorable ankylosis.  The finger 
is not a position of extremely unfavorable ankylosis.  The 
finger is no amputation.  Regardless, simple amputation would 
merely warrant the 10 percent evaluation currently assigned.  
The disability does not involve amputation with metacarpal 
resection.  In essence, section 4.59 requires the assignment 
of a minimum compensable evaluation.  That has been 
accomplished.  To the extent that an evaluation in excess of 
10 percent is sought, the preponderance of the evidence and 
the governing regulations are against the claim.  There is no 
doubt to be resolved.  

III.  New and material evidence

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

A.  Right shoulder disorder

The RO denied service connection for a right shoulder 
disorder as secondary to his left foot disability in July 
1997.  At that time, the evidence included the veteran's 
claim, service medical records, VA examinations, VA treatment 
records, and private medical evidence.  

A March 1994 private clinic record shows that the veteran was 
seen complaining of right shoulder pain since falling down 
the stairs in December 1993.  The veteran reported that the 
shoulder pain had recently become more severe.  The 
impression was right shoulder pain secondary to rotator cuff 
tendinitis and bicipital tendonitis.  In a subsequent March 
1994 medical record, it was noted that the shoulder complaint 
was of a new nature and appeared to be articular.  
Contemporaneous 
x-rays revealed apparent bony prominences arising from the 
anterior/inferior margins of the humerus consistent with 
previous avulsion injuries of the anterior shoulder joint.  
The diagnosis was acute right shoulder pain.

At his April 1994 hearing, the veteran testified that he 
injured his right shoulder in December 1993 when due to his 
left foot disability he lost his balance and slipped and fell 
down a flight of stairs.

VA examinations in November and December 1996 contain no 
complaints of a right shoulder disorder.  A March 1997 VA 
examination reveals that the veteran complained of pain in 
multiple joints including the right shoulder.  There were no 
findings as to the veteran's right shoulder.  The examiner 
noted that the veteran appeared to be in very strong muscular 
health even though he had multiple joint pains with 
limitations and movements.

At the time of the July 1997 rating decision, there was 
evidence of current disability of the right shoulder and the 
veteran had asserted that he began having trouble with his 
right shoulder following his December 1993 fall.  However, 
the RO noted that there was no competent medical evidence of 
a nexus between the veteran's right shoulder disorder and his 
left foot disability, and denied service connection for a 
right shoulder disorder secondary to his service-connected 
left foot disability.  The veteran's September 1997 hearing 
testimony was accepted as a notice of disagreement, and the 
RO issued a statement of the case addressing this issue in 
February 1998.  The veteran did not submit a substantive 
appeal to this decision.

Evidence submitted or associated with the claims file since 
the July 1997 denial consists of duplicative copies of the 
private medical records, VA examinations and records, VA and 
private medical records, and the veteran's testimony and 
statements.  The Board finds that the actual photocopies of 
documents that were of record at the time of the July 1997 
rating decision are simply duplicative. 

 An October 1997 private examination and MRI indicated that 
the veteran complained of right shoulder pain subsequent to a 
fall in December 1993.  MRI findings revealed chronic rotator 
cuff tendinitis with no definite tear, dramatic degenerative 
changes within the glenohumeral joints, and a cyst in the 
humeral head as well as an osteocartilaginous loose body.  
The examiner remarked that the significant degenerative 
change may be secondary to an old traumatic injury, however 
the exact nature of the injury was difficult to discern.  A 
November 1997 operative report reveals that the veteran 
underwent a diagnostic arthroscopy of the right shoulder and 
a right shoulder acromioplasty due to right shoulder pain.  
The postoperative diagnosis was right shoulder early glenoid 
arthritis with anterior superior and posterior labral tears, 
synovitis, and right shoulder impingement syndrome.  It was 
noted that the indication for surgery included an on-the-job 
injury in a fall and since that time he had had right 
shoulder pain.

At a January 1999 disability evaluation, the veteran reported 
that as a result of the December 1993 fall, he had a rotator 
cuff tear and repair with continued stiffness and difficulty 
in range of motion in the right shoulder.  On evaluation, 
mild decreased range of motion of the right shoulder was 
noted.  The assessment was some decrease of range of motion 
with a surgical history.  A January 1999 x-ray evaluation 
revealed exostosis of the glenoid and mild hypertrophic 
changes along the humeral head with no visible fracture.

At his February 1999 hearing, the veteran testified that he 
injured his shoulder when his left foot slipped and he fell 
in December 1993.

To the extent that the veteran contends that his current 
right shoulder disorder is related to his December 1993 fall 
due to his service-connected left foot disability, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and does not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard v. Brown, 6 Vet.App. 11  (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet.App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)). 

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  More 
importantly, his recent statements are repetitive of prior 
claims.  This evidence is not new. 

The Board finds that the veteran's testimony and the VA and 
private medical records are all cumulative of that which was 
before the RO at the time of the July 1997 decision.  See 
Reid v. Derwinski, 2 Vet.App. 312 (1992).  None of the 
evidence submitted since the July 1997 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the July 1997 
rating decision, the records established that the veteran had 
a current diagnosis of right shoulder pain secondary to 
rotator cuff tendinitis and bicipital tendonitis with x-ray 
evidence of apparent bony prominences arising from the 
anterior/inferior margins of the humerus consistent with 
previous avulsion injuries of the anterior shoulder joint.  
However, there was a lack of competent evidence linking the 
diagnosis to the veteran's service-connected disability.  The 
evidence submitted does not change the prior evidentiary 
defects.  There is a diagnosis of a right shoulder disorder, 
but such disorder has not been related to the veteran's 
service-connected left foot disability.  In particular, 
neither the October 1997 notation that there may be an old 
traumatic injury (the exact nature of which is difficult to 
discern) nor the indications for surgery noted in November 
1997 relate the disability to the foot.  Accordingly, the 
Board concludes that the veteran has not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a right shoulder disorder.

B.  Right knee disorder

The RO denied service connection for a right knee disorder as 
secondary to his left foot disability in July 1997.  At that 
time, the evidence included the veteran's claim, service 
medical records, VA examinations, VA treatment records, and 
private medical evidence. 

VA medical record dated in November and December 1996 
indicate that the veteran was seen complaining of bilateral 
knee pain.  There was full range of motion of the knees.  A 
x-ray evaluation of the knees revealed a right superior 
patella osteophyte. The assessment was fibromyalgia.  A March 
1997 VA examination reveals that the veteran complained of 
pain in the right knee with difficulty walking prolonged 
distances.  The veteran reported that he injured his right 
knee in December 1993 when his left foot slipped causing him 
to fall down a flight of stairs.  The examiner noted that the 
veteran wore braces on both knees.  On evaluation of the 
right knee, the examiner noted that the knee appeared normal.  
There was no evidence of erythema, effusion, or instability 
and the knee was nontender to palpation.  The veteran was 
able to extend the knee full to 0 degrees, and flex to 90 
degrees with pain in flexion beyond 90 degrees.  The 
assessment was that the knee appeared normal in appearance 
with subjective symptoms of pain, secondary to movement of 
the knee.  The examiner noted that the veteran appeared to be 
in very strong muscular health even though he had multiple 
joint pains with limitations and movements.

At the time of the July 1997 rating decision, there was 
evidence of current disability of the right knee and the 
veteran had asserted that he began having trouble with his 
right knee following his December 1993 fall.  However, the RO 
noted that there was no competent medical evidence of a nexus 
between the veteran's right knee disorder and his left foot 
disability, and denied service connection for a right knee 
disorder secondary to his service-connected left foot 
disability.  The veteran's September 1997 hearing testimony 
was accepted as a notice of disagreement, and the RO issued a 
statement of the case.  The veteran did not submit a 
substantive appeal to this decision.

Evidence submitted or associated with the claims file since 
the July 1997 denial consists of duplicative copies of the 
private medical records, VA examinations and records, VA and 
private medical records, and the veteran's testimony and 
statements.  The Board finds that the actual photocopies of 
documents that were of record at the time of the July 1997 
rating decision are simply duplicative. 

 An October 1997 private examination and MRI indicated that 
the veteran complained of right knee pain subsequent to a 
fall in December 1993.  MRI findings revealed a small cyst in 
the posterior medial popliteal space.  The examiner remarked 
that although this was a little high for a Baker cyst, he 
supposed it could represent a small one.  The examiner 
further noted that he did not see any significant internal 
derangement of the knee to explain its presence.  The 
impression was small Baker cyst.

At a January 1999 disability evaluation, the veteran reported 
that he was diagnosed with a baker's cyst of the right knee 
and that he experienced difficulty walking, standing, and 
bending due to pain and swelling.  The examiner noted that 
there was no obvious disability in the right knee other than 
the Baker's cyst.  A January 1999 x-ray evaluation revealed a 
normal right knee.

At his February 1999 hearing, the veteran testified that he 
injured his right knee when his left foot slipped and he fell 
in December 1993.

To the extent that the veteran contends that his current 
right knee disorder is related to his December 1993 fall due 
to his service-connected left foot disability, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and does not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard, 6 Vet.App. 11; see also Moray, 5 Vet.App. 211 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)). 

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson, 8 Vet.App. at 
268.  While the veteran is certainly capable of providing 
evidence of symptomatology, a lay person is not generally 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
See Stadin, 8 Vet.App. at 284; Robinette, 8 Vet.App. at 74; 
Routen, 10 Vet.App. 183.  More importantly, his recent 
statements are repetitive of prior claims.  This evidence is 
not new. 

The Board finds that the veteran's testimony and the VA and 
private medical records are all cumulative of that which was 
before the RO at the time of the July 1997 decision.  See 
Reid, 2 Vet.App. 312.  None of the evidence submitted since 
the July 1997 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the July 1997 rating decision, the records 
established that the veteran had a current diagnosis of right 
knee pain secondary to movement with x-ray evidence of a 
right superior patella osteophyte.  However, there was a lack 
of competent evidence linking the diagnosis to the veteran's 
service-connected disability.  The evidence submitted does 
not change the prior evidentiary defects.  Accordingly, the 
Board concludes that the veteran has not submitted evidence 
sufficient to reopen the previously denied claim for service 
connection for a right shoulder disorder.  The evidence is 
not new and material.


ORDER

Service connection for a low back disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  An increased evaluation for 
residuals of left foot surgery, currently evaluated as 30 
percent disabling, is denied.  A separate 10 percent 
evaluation for nerve involvement of the veteran's left foot 
disability under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (1998) is granted, subject to the laws 
and regulations governing the award of monetary benefits.  An 
increased disability evaluation for residuals of an avulsion 
injury of the right ring finger, currently evaluated as 10 
percent disabling, is denied.  A 10 percent evaluation for 
left fifth finger fracture residuals is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  The veteran's petition to reopen his 
claim for service connection for a right shoulder disorder is 
denied.  The veteran's petition to reopen his claim for 
service connection for a right knee disorder is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

